Citation Nr: 1203093	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury.

2.  Entitlement to service connection for a bilateral hand condition to include as due to cold injury.

3.  Entitlement to service connection for a bilateral foot condition to include as due to cold injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for cold injury, bilateral hand and bilateral foot conditions to include as due to cold injury, and traumatic arthritis of the left elbow.  The Veteran disagreed and perfected an appeal.  In March 2010, the Veteran testified at a hearing at Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.  

In a May 2010 decision, the Board denied the Veteran's claim for service connection for left elbow traumatic arthritis and remanded the Veteran's other claims for further evidentiary development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Reasons for remand

The Veteran served in the Army in Alaska as a technician who repaired and installed communications equipment.  He has testified and provided statements that his assignment required that he work outside in extremely cold weather.  See, for example, March 2010 hearing transcript at pages 3-7, and September 2011 statement.  He further testified that because his foot size was so large, he was not able to procure special insulated boots for use during the cold weather, and was left with no option but to wear leather combat boots with wool socks instead.  See hearing transcript at pages 5-6.  He also testified that in order to perform his work, he would have to remove the heavy mittens he wore for short periods of time.  See hearing transcript at page 5.  The Veteran testified that his hands and feet after exposure to cold would be "partially frozen, numb and uncomfortable," and "prickly," and that their color would be "white."  See hearing transcript at pages 6-7.   He contends that he suffered cold injury in his hands and feet during service and he seeks service connection for the residuals of those injuries.  

The Veteran was examined in August 2008 VA physician who noted that the Veteran's statements regarding his exposure to cold weather was "consistent with a history of a likely cold injury."  X-ray evidence of the Veteran's hands and feet, however, did not show acro-osteolysis which is indicative of cold injury.  The examiner did not offer an opinion whether it was at least as likely as not that the Veteran's current hand and feet conditions were related to cold injury suffered during active duty service.  Accordingly, the Board remanded the claim for another examination.

The Veteran was examined in July 2010 by another VA physician who noted the Veteran's report of cold sensitivity, numbness and excess sweating of the hands and feet, but the examiner did not find Raynaud's disease.  The examiner did note that the Veteran's feet manifested edema and that there were skin color changes in the Veteran's hands and feet.  The examiner determined that it was less likely as not that the Veteran's conditions were related to his active duty service because the Veteran's service treatment records did not document any cold injury and because "it would be unusual to suffer cold injury to such a degree and not seek medical attention."

The Veteran has testified that during active duty service, he did not see any benefit for seeking medical treatment for his cold hands and feet because there was nothing medical personnel could do to get him boots that were large enough and they could not change what he was required to do in the cold.  He further testified that he did not want to incur problems with his supervisors by seeking medical treatment for cold feet and hands; everyone was expected to work in those conditions at the time he was in Alaska.  See hearing transcript at page 7.  The Veteran has also responded that according to VA manuals require that if a veteran's statements are reasonably within the circumstances of service documented in the record, the exposure to extreme cold can be conceded.  See Veteran's statement of September 2011.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board notes that the Veteran is competent as a lay witness to state what cold injury symptoms experienced during service and the symptoms he currently experiences.  See, for example, Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Court has specifically held that a lay witness can be competent to establish continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has no reason to find that the Veteran's explanation of the incidence of cold injury is incredible. 

It is the province of the Board, not an examiner, to weigh credibility of a veteran's statements.  The fact that an event that a veteran's statement is not corroborated by documentary evidence is not conclusive, but rather is a factor that must be weighed in light of all record evidence, including whether the statement makes sense in light of the Veteran's circumstances of service.  The July 2010 VA examiner's opinion was not in the Veteran's favor primarily because the examiner discounted the credibility of the Veteran's statements.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran's statements should be considered by the examiner as credible when the examiner forms a medical opinion regarding the Veteran's claims.

For those reasons, the Board remands the Veteran's claim for an appropriate VA examiner to review the Veteran's VA claims folder and assume that the Veteran had the injuries he described in his testimony when he was on active duty; to wit, that his hands and feet were numb, prickly and uncomfortable, and that the skin color of affected areas would be very pale.  Making such an assumption, the examiner should provide an opinion whether it is at least as likely as not that any currently manifested condition is related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran's VA claims folder to an appropriate examiner who should review the claims folder and provide an opinion whether it is at least as likely as not that any currently manifested bilateral hand, bilateral feet, or other condition, is related to the Veteran's active duty military service.  The examiner must comment on Veteran's reports of cold sensitivity to both feet, numbness in the feet and hands, calluses/blisters of the hands and feet, stiffness and fungus infection of the great toes, xerosis of the hands and diminished sensory loss in the feet and opine as to whether these are related to cold exposure or any other incident of service.  

The examiner's opinion should assume that the Veteran was exposed to extreme cold temperatures during his active duty service and that he self-treated the symptoms he described in his testimony and statements of record.  

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion, an examination should be arranged.

2.  After completion of the foregoing and any other necessary development, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

